 1 McGREGOR W. SCOTT
   United States Attorney
 2 EDWARD A. OLSEN, CSBN 214150
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 edward.olsen@usdoj.gov

 6 Attorneys for the Defendant

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   LODI HALAL MEAT, a California Sole
     Proprietorship, ANAR GUL, an Individual, and          CASE NO. 2:19-cv-01585-TLN-KJN
11   NOSHAD FORDIL,
12                                Plaintiffs,
13   v.                                                    STIPULATION AND ORDER
14   UNITED STATES OF AMERICA,
15                                Defendant.
16

17

18          Plaintiffs, by and through their attorney of record, and Defendant, by and through its

19 attorneys of record, hereby stipulate to the following:

20          (1)    Plaintiffs filed the above-captioned case on August 14, 2019, seeking review of a

21   decision by the United States Department of Agriculture’s Food and Nutrition Service (“FNS”) to

22 disqualify plaintiffs from participating in the Supplemental Nutrition Assistance Program (“SNAP”)

23 for a period of six months.

24          (2)    Plaintiffs filed a Motion for a Preliminary Injunction on August 19, 2019, asking the

25 Court to stay implementation of the six-month disqualification pending resolution of this action.

26          (3)    The hearing on the Motion for Preliminary Injunction is currently scheduled for

27 October 3, 2019.

28


                                                       1
 1          (4)     Plaintiffs have agreed to withdraw their Motion for Preliminary Injunction in

 2 exchange for a commitment by the FNS to stay implementation of the six-month disqualification

 3 pending resolution of this action in this Court.

 4          (5)     Plaintiffs shall abide by, and be governed by, all the rules and regulations of the

 5 SNAP during the pendency of this action.

 6          (6)     This stipulation shall be without prejudice to the parties’ positions in this case.

 7          (7)     Plaintiffs hereby withdraw their Motion for Preliminary Injunction and the Parties

 8 hereby ask the Court to vacate the hearing on October 3, 2019.

 9          (8)     Defendant agrees not to disable Plaintiffs’ SNAP retailer license and not to take any

10 action inconsistent with permitting Plaintiffs to conduct SNAP transactions during the pendency of

11 this action based on any act or omission that is the subject of the action until further order of the

12 Court.

13

14                                                           Respectfully submitted,

15 Dated: September 12, 2019                                 McGREGOR W. SCOTT
                                                             United States Attorney
16

17

18                                                 By:       /s/ Edward A. Olsen
                                                             EDWARD A. OLSEN
19                                                           Assistant United States Attorney
                                                             Attorneys for Defendants
20

21

22
     Dated: September 12, 2019                               /s/ Zein E. Obagi, Jr.
23                                                           ZEIN E. OBAGI, JR.
                                                             OBAGI LAW GROUP, P.C.
24
                                                             Attorneys for Plaintiffs
25
     //
26
     //
27
     //
28


                                                         2
 1
                                                   ORDER
 2
          Pursuant to stipulation, it is so ordered.
 3

 4

 5 Dated: September 12, 2019

 6                                                         Troy L. Nunley
                                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       3
